Exhibit 10.29
 
SUPPLEMENT NO. 2
dated as of January 22, 2010
to the
Loan and Security Agreement
dated as of November 21, 2008
between
Insider Guides, Inc. (“Borrower”)
and
Venture Lending & Leasing V, Inc. (“Lender”)
 
 

--------------------------------------------------------------------------------

 
This Supplement No. 2 (“Supplement No. 2”) is a Supplement to that certain Loan
and Security Agreement dated as of November 21, 2008, between Borrower and
Lender (as amended, restated, supplemented and modified from time to time, the
“Loan and Security Agreement”).  This Supplement No. 2, together with the Loan
and Security Agreement, constitute the agreement made as of January 22, 2010
(the “Supplement No. 2 Closing Date”), between Borrower and Lender with respect
to the loan commitment from Lender set forth in the definition of “Commitment
No. 2” below, separate and apart from the commitment memorialized in the Loan
and Security Agreement, as supplemented by an earlier Supplement, dated as of
November 21, 2008 (as amended, restated, supplemented and modified from time to
time, “Supplement No. 1”), by and between Borrower and Lender.


All capitalized terms used in this Supplement No. 2 and not otherwise defined in
this Supplement No. 2 have the meanings ascribed to them in Article 10 of the
Loan and Security Agreement and Part 1 of Supplement No. 1, each of which is
incorporated in its entirety into this Supplement No. 2.  In the event of any
inconsistency between the provisions or definitions in the Loan and Security
Agreement and Part 1 of Supplement No. 1, on the one hand, and this Supplement
No. 2, on the other hand, this Supplement No. 2 is controlling.


In addition to the provisions of the Loan and Security Agreement and Supplement
No. 1, the parties agree as follows:
 
 
Part 1. - Additional Definitions:


“Commitment No. 2” Subject to the terms and conditions set forth in the Loan and
Security Agreement and this Supplement No. 2, Lender commits to make Equipment
Loans to Borrower up to the aggregate original principal amount of Two Million
Five Hundred Thousand Dollars ($2,500,000).


“Designated Rate” means, for each Equipment Loan funded pursuant to this
Supplement No. 2, a fixed rate of interest per annum equal to the Prime Rate as
published on the Business Day on which Lender prepares the Note for such Loan,
plus five and three-quarters of one percent (5.75%); provided, however, that in
no event shall the Designated Rate for an Equipment Loan funded pursuant to this
Supplement No. 2 be less than nine percent (9.00%).


“Eligible Equipment” means any (i) computer equipment, (ii) lab, shop and test
equipment, (iii) office equipment, and (iv) other standard hardware acceptable
to Lender, provided that none of the foregoing is subject to a license agreement
between Borrower and any Person.


“Equipment Loan” means any Loan requested by Borrower and funded by Lender under
its Commitment No. 2 to finance Borrower’s acquisition or carrying of specific
items of Eligible Equipment, and subject to Section 1(b), Soft Costs.  Equipment
Loans are sometimes referred to herein individually as a “Loan” and collectively
as the “Loans”.
 
 
 

--------------------------------------------------------------------------------

 
 
“Final Payment”:   Each Equipment Loan funded pursuant to this Supplement No. 2
shall have a Final Payment equal to 6.723% of the original principal amount of
such Loan.


“Liquidity Event” means: (i) the closing of a merger, acquisition or other
transaction in accordance with the provisions of Section 6.4 of the Loan and
Security Agreement; (ii) the closing of a sale of all or substantially all of a
Borrower’s assets in accordance with the provisions the Loan and Security
Agreement; or (iii) the closing of a firmly underwritten public offering of
Borrower’s securities either (A) pursuant to a registration statement filed on
Form S-1 under the Securities Act of 1933, as amended or (B) on a foreign
exchange.


“Prime Rate” means the “prime rate” of interest, as published from time to time
by The Wall Street Journal in the “Money Rates” section of its Western Edition
newspaper.
 
“Soft Costs” means Borrower’s costs of acquiring (i) custom-made or non-standard
equipment (not otherwise approved by Lender as Eligible Equipment), (ii) tenant
improvements at Borrower’s primary business premises, (iii) software, (iv) sales
tax, freight, maintenance and installation charges in respect of items of
Eligible Equipment, (v) the domain names/URL’s approved by Lender on or prior to
the Supplement No. 2 Closing Date and (vi) other items of personal property
approved by Lender that do not constitute Eligible Equipment.


“Termination Date” means the earlier of (i) the date Lender may terminate making
Loans or extending other credit pursuant to the rights of Lender under Article 7
of the Loan and Security Agreement, or (ii) June 30, 2010; provided, however,
that such date shall be extended from June 30, 2010 to December 31, 2010 with
respect to the lesser of (x) fifty percent (50%) of Commitment No. 2 (i.e., One
Million Two Hundred Fifty Dollars ($1,250,000)), and (y) the portion of
Commitment No. 2 that remains unfunded as of such date.




Part 2. - Additional Covenants and Conditions:
 
1.           Commitment No. 2; Use of Proceeds; Limitations on Equipment Loans.


(a)           Funding of Equipment Loans.  Subject to the terms and conditions
of the Loan and Security Agreement and this Supplement No. 2, Lender agrees to
make Equipment Loans to Borrower from time to time from the Supplement No. 2
Closing Date up to and including the Termination Date in an aggregate original
principal amount up to but not exceeding the lesser of (i) the then unfunded
portion of its Commitment No. 2, and (ii) an amount equal to 100% of the amount
paid by Borrower to a manufacturer, vendor or dealer who is not an Affiliate of
Borrower for each item of Eligible Equipment, and subject to Section 1(b), each
Soft Cost being financed with the proceeds of such Equipment Loan as shown on an
invoice therefor (excluding (x) any commissions, (y) any portion of the amount
invoiced which relates to servicing or maintenance of the Eligible Equipment,
and (z) delivery, freight and installation charges or sales taxes payable upon
acquisition, unless the amounts described in clauses (y) and (z) constitute Soft
Costs that are being financed with the proceeds of such Loan) (the “Original
Cost”).  Notwithstanding the foregoing, no item of Eligible Equipment and no
Soft Cost shall be eligible to be financed with the proceeds of an Equipment
Loan if such item was expended, acquired or first placed in service by Borrower
earlier than ninety (90) days prior to the Borrowing Date of such Equipment
Loan; provided, however, that so long as the Borrowing Date of the initial
Equipment Loan occurs on or before January 31, 2010 (or such later date as may
be agreed to by the parties on or before January 31, 2010), Borrower may finance
Eligible Equipment and Soft Costs expended, acquired or first placed in service
from June 30, 2009 at the Original Cost of such items.


(b)           Soft Costs.  Up to fifteen percent (15%) of Commitment No. 2,
i.e., Three Hundred Seventy Five Thousand Dollars ($375,000) in aggregate
amount, may be used to finance Soft Costs.


(c)           Location of Equipment.  All Eligible Equipment financed hereunder
shall be located at all times at (i) Borrower’s place of business in New Hope,
Pennsylvania, (ii) ReadyTechs, LLC’s place of business in Secaucus, New Jersey
or (iii) other places of business located within the United States as may be
consented to by Lender in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Minimum Funding Amount. Except to the extent the remaining
Commitment No. 2 is a lesser amount, any Equipment Loans requested by Borrower
to be made on a single Business Day shall be for a minimum aggregate principal
amount of Fifty Thousand Dollars ($50,000).


2.           Maximum Number of Borrowing Requests. Borrower shall not submit a
Borrowing Request more frequently than once each calendar month.
 
3.           Repayment of Loans.     Principal of and interest on each Equipment
Loan funded by Lender under its Commitment No. 2 shall be payable as set forth
in a Note (substantially in the form of Exhibit “A” hereto) evidencing such
Equipment Loan, which Note shall provide substantially as follows:  principal
and interest at the Designated Rate shall be fully amortized over a period of
thirty six (36) months in equal, monthly installments.  In particular, on the
Borrowing Date applicable to the Equipment Loan evidenced by such Note, Borrower
shall pay to Lender (i) if the Borrowing Date is not the first day of the month,
interest only at a rate equal to 1.00% per month, in advance, on the outstanding
principal balance of the Loan evidenced by such Note, for the period from such
Borrowing Date through the last day of the calendar month in which such
Borrowing Date occurs, and (ii) the first (1st) amortization installment of
principal and interest at the Designated Rate.  Commencing on the first day of
the second full month after the Borrowing Date, and continuing on the first day
of each consecutive calendar month thereafter, principal and interest at the
Designated Rate shall be payable, in advance, in 35 equal consecutive
installments in an amount sufficient to fully amortize the Loan evidenced by
such Note.  The Final Payment on such Loan shall be due and payable on the same
date that the last installment payment of principal and interest at the
Designated Rate is due.


4.           Prepayment.  No Loan funded pursuant to this Supplement No. 2 may
be voluntarily prepaid except as provided in this Section 4.


(a)           Voluntary Prepayment at any Time. Borrower may voluntarily prepay
all, but not less than all, Loans funded pursuant to this Supplement No. 2 in
whole, but not in part, at any time by tendering to Lender cash payment in
respect of such Loans in an amount equal to the sum of: (i) all accrued and
unpaid interest on such Loans as of the date of prepayment; and (ii) an amount
equal to the total amount of all scheduled but unpaid payments (including Final
Payments) that would have accrued and been payable from the date of prepayment
through the stated maturity of the Loans had they remained outstanding and been
paid in accordance with the terms of the related Note(s).
 
 
(b)           Prepayment after Twelve Months of Amortization.  Notwithstanding
anything to the contrary in Section 4(a), so long as no Event of Default has
then occurred and is continuing, at any time after Borrower has made at least
twelve (12) consecutive payments of principal and interest with respect to all
Loans funded pursuant to this Supplement No. 2, Borrower may voluntarily prepay
all, but not less than all, such Loans in whole but not in part, by tendering to
Lender cash payment in respect of such Loans in an amount equal to the sum
of:  (i) all accrued and unpaid interest on such Loans as of the date of
prepayment; (ii) all outstanding principal balances of such Loans as of the date
of prepayment; and (iii) an amount equal to eighty percent (80%) of all interest
that would have accrued and been payable from the date of prepayment through the
stated date of maturity of the Loans had they remained outstanding and been paid
in accordance with the terms of the related Notes, in each case, as such amounts
are determined by Lender.  Borrower agrees that its right to prepay the Loans
funded pursuant to this Supplement No. 2 pursuant to this Section 4(b) shall not
apply in connection with a Liquidity Event or at any time thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Prepayment after Eighteen Months of Amortization.  Notwithstanding
anything to the contrary in Section 4(a), so long as no Event of Default has
then occurred and is continuing, at any time after Borrower has made at least
eighteen (18) consecutive payments of principal and interest with respect to all
Loans funded pursuant to this Supplement No. 2, Borrowers may voluntarily prepay
all, but not less than all, such Loans in whole but not in part, by tendering to
Lender cash payment in respect of such Loans in an amount equal to the sum
of:  (i) all accrued and unpaid interest on such Loans as of the date of
prepayment; (ii) all outstanding principal balances of such Loans as of the date
of prepayment; and (iii) an amount equal to seventy percent (70%) of all
interest that would have accrued and been payable from the date of prepayment
through the stated date of maturity of the Loans had they remained outstanding
and been paid in accordance with the terms of the related Notes, in each case,
as such amounts are determined by Lender.  Borrower agrees that its right to
prepay the Loans funded pursuant to this Supplement No. 2 pursuant to this
Section 4(c) shall not apply in connection with a Liquidity Event or at any time
thereafter.


(d)           Prepayment if Lender Fails or Refuses to Fund a
Loan.  Notwithstanding anything to the contrary in Section 4(a), if prior to the
Termination Date Borrower satisfies all of the conditions precedent with respect
to the funding of a Loan and Lender fails or refuses to make such Loan then
Borrower may voluntarily prepay all, but not less than all, outstanding Loans
funded pursuant to this Supplement No. 2 in whole, but not in part, at any time
from the date of such failure or refusal up to the date which is sixty (60) days
thereafter by tendering to Lender cash payment in respect of such outstanding
Loans in an amount equal to the sum of: (i) all accrued and unpaid interest on
such outstanding Loans as of the date of prepayment; and (ii) all outstanding
principal balances of such outstanding Loans as of the date of prepayment, in
each case, as such amounts are reasonably determined by Lender.
 
5.           Issuance of Warrant.  As additional consideration for the making of
Commitment No. 2, Lender has earned and is entitled to receive immediately upon
the execution of this Supplement No. 2, a warrant instrument issued by Borrower
substantially in the form of Exhibit “C” attached hereto (the
“Warrant”).  Borrower acknowledges that Lender has assigned its rights to
receive the Warrant to its parent, Venture Lending & Leasing V, LLC, and in
connection therewith, Borrower shall issue the Warrant directly to Venture
Lending & Leasing V, LLC.  Lender shall furnish to Borrower a copy of the
agreement in which Lender has assigned such Warrant to its parent.


6.           Payment of Commitment Fee.  As an additional condition precedent
under Section 13 of Part 2 of this Supplement No. 2, Lender shall have completed
to its satisfaction its due diligence review of Borrower’s business and
financial condition and prospects, and Lender’s investment committee shall have
approved its Commitment No. 2.  If this condition is not satisfied, the Twelve
Thousand Five Hundred Dollars ($12,500) commitment fee (the “Commitment Fee”)
previously paid by Borrower shall be refunded.  Lender agrees that with respect
to each Equipment Loan advanced under its Commitment No. 2, on the Borrowing
Date applicable to such Loan, Lender shall credit against the payments due from
Borrower on such date in respect of such Loan an amount equal to the product of
Twelve Thousand Five Hundred Dollars ($12,500) and a fraction the numerator of
which is the principal amount of such Loan and the denominator of which is Two
Million Five Hundred Thousand Dollars ($2,500,000), until the amount of such
credits made by Lender equals but does not exceed Twelve Thousand Five Hundred
Dollars ($12,500).  Except as set forth in this Section 6, the Commitment Fee is
not refundable.


7.           Documentation Fee Payment.  Borrower shall pay Lender, on demand,
the total amount of Lender’s actual costs and expenses incurred in connection
with the preparation and negotiation of this Supplement No. 2 and the other Loan
Documents described herein, including legal fees, plus actual filing fees
incurred by Lender or its counsel related to perfection of the Liens granted
under the Loan and Security Agreement.


8.           Borrower’s Account and Wire Transfer Instructions:


Institution Name
Comerica Bank
Address
226 Airport Parkway, Suite 100, M/C 4348
San Jose, CA 95110
ABA No.
 
Contact Name
Louise DiBenedetto
Phone No.
(617) 757-6300
E-mail
lldibenedetto@comerica.com
Account Title
Insider Guides, Inc.
Account No.
 

 
 
 

--------------------------------------------------------------------------------

 
 
9.           Debits to Account for ACH Transfers.  For purposes of Section 2.2
and 5.10 of the Loan and Security Agreement, the Primary Operating Account shall
be the bank account set forth in Section 8 above.  Borrower hereby agrees that
Loans will be advanced to the account specified above and regularly scheduled
payments of principal, interest and Final Payments will be automatically debited
from the same account.


10.           Amendments to Supplement No. 1 and Loan and Security Agreement.


(a)           Amendment to Supplement No. 1.  Exhibit “B” to Supplement No. 1,
the form of Borrowing Request, is hereby amended and restated in its entirety by
Exhibit “B” attached to this Supplement No. 2.


(b)           Amendments to Loan and Security Agreement.


(i)           Section 6.1 of the Loan and Security Agreement is hereby amended
and restated in its entirety as follows:


 
“6.1
Indebtedness.  Be indebted for borrowed money, the deferred purchase price of
property, or leases which would be capitalized in accordance with GAAP; or
become liable as a surety, guarantor, accommodation party or otherwise for or
upon the obligation of any other Person, except:



 
(a)
Indebtedness incurred for the acquisition of supplies or inventory on normal
trade credit;



 
(b)
Indebtedness incurred pursuant to one or more transactions permitted under
Section 6.4;



(c)           Indebtedness of Borrower under this Agreement;


(d)           Subordinated Debt;


(e)           Indebtedness of Borrower under the 2007 Loan Agreement;


(f)           Bank Debt not to exceed $500,000 in aggregate principal amount
outstanding at any time;


(g)           Indebtedness for automobile leases and related insurance not to
exceed $24,000 per calendar year;


(h)           Indebtedness for leased office Equipment not to exceed $30,000 per
calendar year; and


(i)           any Indebtedness approved by Lender as shown on Schedule 6.1
hereto (as the same may be amended from time to time with Lender’s consent).”
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           The Schedule of Exceptions to the Loan and Security Agreement is
hereby amended and restated in its entirety as follows:


“Schedule of Exceptions


Section 3.5 and Section 3.12(c)

 
Schedule 6.1                           Permitted Indebtedness
 


Schedule 6.2                      Permitted Liens




11.           Borrower’s Representations.  Borrower hereby represents and
warrants to Lender that: (a) Borrower has full corporate power and authority to
execute and deliver this Supplement No. 2, and to perform the obligations of its
part to be performed hereunder and under the Loan and Security Agreement, as
amended and supplemented hereby; (b) Borrower has taken all necessary action,
corporate or otherwise, to authorize the execution and delivery of this
Supplement No. 2 and each of the other Loan Documents described herein; (c) no
consent or approval of any Person (that has not been obtained), no waiver of any
lien or similar right, and no consent, license, approval or authorization of any
governmental authority or agency is or will be required in connection with the
execution or delivery by Borrower of this Supplement No. 2 and the Warrant, or
the performance by Borrower of the Loan and Security Agreement, as amended and
supplemented hereby; (d) this Supplement No. 2 and the Warrant are, or upon
delivery thereof to Lender will be, the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally; and (e) as
of the date hereof, no Default or Event of Default has occurred and is
continuing, and subject to the Schedule of Exceptions attached to the Loan and
Security Agreement (as amended and restated in Section 10(b)(ii) hereof), the
representations and warranties of Borrower contained in Article 3 of the Loan
Agreement are true and correct in all material respects.


12.           Ratification by Borrower of Lender’s Security Interest in
Collateral.  Borrower hereby confirms and ratifies Lender’s liens and security
interests in and to all Collateral.  Borrower acknowledges and agrees that such
liens and security interests shall secure all of the Obligations of Borrower
under this Supplement No. 2, Supplement No. 1, the Loan and Security Agreement
and the other Loan Documents.  In addition, Borrower hereby ratifies, confirms
and reaffirms all obligations and covenants contained in the Loan and Security
Agreement.


13.           Conditions to Effectiveness.  This Supplement No. 2 shall not be
effective until each of the following conditions precedent has been fulfilled to
the satisfaction of Lender:


(a)           original counterparts of this Supplement No. 2 and the Warrant
shall have been duly executed and delivered to Lender or its counsel;


(b)           Lender shall have received a certificate executed by Borrower’s
secretary or another senior officer, which shall certify that attached thereto
are (i) a true and correct copy of resolutions duly adopted by Borrower’s Board
of Directors, which resolutions have not been modified, amended, or rescinded in
any respect and are in full force and effect as of the date hereof, and which
resolutions authorize and ratify any actions previously, concurrently, or
subsequently taken by Borrower with respect to the execution and performance of
this Supplement No. 2 and the matters contemplated herein; (ii) true, correct
and complete copies of Borrower’s Amended and Restated Certificate of
Incorporation and Bylaws, each as amended through the Supplement No. 2 Closing
Date; and (iii)  the names of the officer or officers of Borrower authorized to
sign this Supplement No. 2 and each of the Loan Documents described herein,
together with a sample of the true signature of each such officer;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Lender shall have received a legal opinion of Borrower’s counsel
covering the authority and enforceability of this Supplement No. 2 and the
Warrant, substantially in the form attached hereto as Exhibit “D”; and


(d)           Lender shall have received a Certificate Concerning
Capitalization, substantially in the form attached hereto as Exhibit “E”,
executed by Borrower.




Part 3. - Additional Representations:


Borrower represents and warrants that as of the Supplement No. 2 Closing Date
and each Borrowing Date:


 
a)
Its chief executive office is located at:  280 Union Square Drive New Hope, PA
18938.



 
b)
Its Equipment is located at:  ReadyTechs, LLC, 275 Hartz Way, Secaucus, NJ
07094.



 
c)
Its Inventory is located at: 280 Union Square Drive New Hope, PA 18938.



 
d)
Its Records are located at:  280 Union Square Drive New Hope, PA 18938.



 
e)
In addition to its chief executive office, Borrower maintains offices or
operates its business at the following locations:  132 W. 36th Street, 9th
Floor, New York, NY  10018.



 
f)
Other than its current, full corporate name, Borrower has conducted business
under the following corporate name(s), or using the following trade names or
fictitious business names:  Myyearbook.com; Insider Guides, LLC



 
g)
Borrower’s Delaware state corporation I.D. number is: 4242493.



 
h)
Borrower’s federal tax identification number is: 20-8303286.



 
i)
In addition to the Primary Operating Account identified in Section 8, Borrower
maintains the following other Deposit Accounts and investment/securities
accounts: None.



Institution Name
Comerica Bank
Address
226 Airport Parkway, Suite 100, M/C 4348
San Jose, CA 95110
ABA No.
 
Contact Name
Louise DiBenedetto
Phone No.
(617) 757-6300
Email
lldibenedetto@comerica.com
Account Title
Insider Guides, Inc.
Account No.
 



 
 

--------------------------------------------------------------------------------

 
 
Part 4. - Additional Loan Documents:
 

Form of Promissory Note Exhibit “A” Form of Borrowing Request Exhibit “B” Form
of Warrant Exhibit “C” Form of Legal Opinion Exhibit “D” Form of Certificate
Concerning Capitalization Exhibit “E”

 
 
Remainder of this page intentionally left blank; signature page follows
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature page to Supplement No. 2]




IN WITNESS WHEREOF, the parties have executed this Supplement No. 2 as of the
date first above written.
 

  BORROWER:            
INSIDER GUIDES, INC.
         
 
By:
      Name:       Title:             Address for Notices: 280 Union Square Drive
   
New Hope. PA 18938
   
Attn:
   
Fax # 215-862-1655
   
Phone #
 

 
 

 
LENDER:
           
VENTURE LENDING & LEASING V, INC.
         
 
By:
      Name:       Title:           Address for Notices: 2010 North First Street,
Suite 310    
San Jose, CA 95131
   
Attn:  Chief Financial Officer
   
Fax # 408-436-8625
   
Phone # 408-436-8577
 